     6:20-cv-00195-RAW-SPS Document 5 Filed in ED/OK on 07/01/20 Page 1 of 8



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA
ROBERT LEON DENT,                                )
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               )           No. CIV 20-195-RAW-SPS
                                                 )
AMANDA CRAIG, et al.,                            )
                                                 )
                              Defendants.        )

                                   OPINION AND ORDER
        Plaintiff is a pro se prisoner who is incarcerated at the Wagoner County Jail in

Wagoner, Oklahoma. He filed this civil rights complaint pursuant to 42 U.S.C. § 1983,

seeking relief for alleged constitutional violations related to his arrest and incarceration in

Wagoner County.1 The defendants are Amanda Craig of the Wagoner Police, T. J. Ponds of
the K-9 Unit, the Wagoner County Jail, and the Wagoner County Sheriff’s Department.

        Plaintiff alleges that on May 3, 2020, Defendants Craig and Ponds, along with several

other uniformed Wagoner police, illegally arrested him. He also asserts there was an illegal

search of a vehicle without conformation that it was stolen. Plaintiff claims Defendants
Craig and Ponds fabricated charges and violated his constitutional rights.

        Plaintiff further alleges he was taken to jail for “made up charges,” then illegally strip-

searched while the police looked for a key to the vehicle. Finally, Plaintiff claims that at the
jail, Sergeant Burnside opened Plaintiff’s mail intended for the Justice Department. Plaintiff
contends that people now are saying his life is in danger, because he has reported the officers

and the jail. Plaintiff is requesting relief in the forms of monetary damages, a meeting with
an FBI agent, and the filing of charges against “these people.” After review of the complaint,

        1
         On June 23, 2020, Plaintiff pleaded guilty in Wagoner County District Court Case No. CF-
2020-164. The Court takes judicial notice of the public records of the Oklahoma State Courts
Network. See Pace v. Addison, No. CIV-14-0750-HE, 2014 WL 5780744, at *1 n.1 (W.D. Okla.
Nov. 5, 2014).
   6:20-cv-00195-RAW-SPS Document 5 Filed in ED/OK on 07/01/20 Page 2 of 8



the Court finds Plaintiff must file an amended civil rights complaint on the Court’s form, as
set forth below.

Screening/Dismissal Standards
       Federal courts must engage in a preliminary screening of cases in which prisoners

seek redress from a governmental entity or officer or employee of a governmental entity. 28
U.S.C. § 1915A(a). The Court must identify any cognizable claims and dismiss any claims
that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b);

28 U.S.C. § 1915(e)(2)(B).
       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present
factual allegations, assumed to be true, that “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. The complaint also must contain “enough facts to state

a claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-
pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the

allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the
allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the
cause of action should be dismissed. Id. at 558. The Court applies the same standard of

review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ.
P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,
1217-18 (10th Cir. 2007).

       A pro se plaintiff’s complaint must be broadly construed under this standard.
Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The


                                               2
   6:20-cv-00195-RAW-SPS Document 5 Filed in ED/OK on 07/01/20 Page 3 of 8



generous construction given to the pro se litigant’s allegations, however, “does not relieve
the plaintiff of the burden of alleging sufficient facts on which a recognized legal claim could

be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Notwithstanding a pro
se plaintiff’s various mistakes or misunderstandings of legal doctrines or procedural

requirements, “if a court can reasonably read the pleadings to state a valid claim on which
the plaintiff could prevail, it should do so . . . .” Id. A reviewing court need not accept
“mere conclusions characterizing pleaded facts.” Bryson v. City of Edmond, 905 F.2d 1386,
1390 (10th Cir. 1990). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of
his entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (quotations and

citations omitted). The Court “will not supply additional factual allegations to round out a
plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

Defendants Wagoner County Jail and Wagoner County Sheriff’s Department
       Plaintiff has named the Wagoner County Jail and the Wagoner County Sheriff’s

Department as defendants in this action. As discussed below, neither is a proper defendant,
and neither may be named in the amended complaint.
       Although Plaintiff complains of events that allegedly occurred at the Wagoner County

Jail, he has not made specific factual claims against the jail and has not demonstrated why
this governmental sub-unit is a suable entity. The capacity of an entity to be sued is
determined by the law of the state in which the federal district court is located. Fed. R. Civ.

P. 17(b). Under Oklahoma law, “any person, corporation, partnership, or unincorporated
association [has] capacity to . . . be sued in this state.” Okla. Stat. tit. 12, § 2017(B). While


                                               3
  6:20-cv-00195-RAW-SPS Document 5 Filed in ED/OK on 07/01/20 Page 4 of 8



the Oklahoma courts have not addressed in a published opinion the issue of whether a jail or
prison has capacity to be sued, the Tenth Circuit Court of Appeals has held in an unpublished

opinion that “the Creek County Criminal Justice Center is not a suable entity under § 1983.”
Hinton v. Dennis, 362 F. App’x 904, 907 (10th Cir. Jan. 25, 2010) (citing Martinez v.

Winner, 771 F.2d 424, 444 (10th Cir. 1985)). Therefore, Defendant Wagoner County Jail
is DISMISSED from this action pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a
claim upon which relief may be granted.
       With respect to the Wagoner County Sheriff’s Department, courts in this circuit have

repeatedly determined that local police departments do not have legal identities apart from
the municipalities or counties they serve. See, e.g., Henry v. Albuquerque Police Dep’t, 49

F. App’x 272, n.1 (10th Cir. 2002) (unpublished); Ketchum v. Albuquerque Police Dep’t, No.

93-2200, 1992 WL 51481 (10th Cir. Mar. 12, 1992) (unpublished); Witmer v. Grady County
Jail, No. CIV-10-796-D, 2011 WL 4588910, *2 (Apr. 7, 2011) (unpublished) (dismissing

county jail as it was not a legal entity capable of being sued). Thus, the Wagoner County

Sheriff’s Department also is DISMISSED from this action pursuant to 28 U.S.C. §
1915A(b)(1) for failure to state a claim upon which relief may be granted.

Search Related to Plaintiff’s Arrest
       To the extent Plaintiff is complaining there was an illegal search related to his arrest,
and Defendants Craig and Ponds fabricated charges against him, those claims are not proper

for this civil rights complaint. Before Plaintiff can seek compensatory damages for his
alleged unconstitutional incarceration, he first must prove his “conviction or sentence has
been reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal court’s
issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 487 (1994) (citing


                                               4
   6:20-cv-00195-RAW-SPS Document 5 Filed in ED/OK on 07/01/20 Page 5 of 8



28 U.S.C. § 2254). When judgment for a plaintiff in a § 1983 suit “would necessarily imply
the invalidity of his conviction or sentence, . . . the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been invalidated.” Id.
Because Plaintiff has not made this showing, he may not include these claims in his amended

complaint.

Requests for Meeting with FBI Agent and Filing of Charges
       Plaintiff has requested a meeting with an FBI agent and the filing of charges against
the people who allegedly have violated his constitutional rights. These requests are improper

for a civil rights complaint.
       There is no constitutional right to have someone criminally prosecuted. Oliver v.

Collins, 914 F.2d 56, 60 (5th Cir. 1990). Furthermore, Plaintiff has no legal basis to pursue

criminal charges through this civil action, because “a private citizen lacks a judicially
cognizable interest in the prosecution or nonprosecution of another.” Linda R.S. v. Richard

D., 410 U.S. 614, 619 (1973). See also Florance v. Buchmeyer, 500 F. Supp. 2d 618, 626

(N.D. Tex. 2007) (“[A] private citizen cannot enforce criminal statutes in a civil action.”).
Plaintiff may not seek redress for alleged unlawful conduct by the defendants by pursuing

criminal charges through this civil rights action, and his amended complaint should not
include these requests.

Amended Complaint
       Within twenty-one (21) days of the entry of this Opinion and Order, Plaintiff must file
an amended complaint on this Court’s form. The amended complaint must set forth the full
name of each person he is suing under 42 U.S.C. § 1983, with each defendant listed in both

the caption and the body of the document. See Sutton v. Utah State Sch. for the Deaf &
Blind, 173 F.3d 1226, 1237 (10th Cir. 1999) (holding that “a cause of action under § 1983


                                              5
   6:20-cv-00195-RAW-SPS Document 5 Filed in ED/OK on 07/01/20 Page 6 of 8



requires a deprivation of a civil right by a ‘person’ acting under color of state law”). Further,
the names in the caption of the amended complaint must be identical to those contained in

the body of the amended complaint, pursuant to Fed. R. Civ. P. 10(a).
       The amended complaint must include a short and plain statement of when and how

each named defendant violated Plaintiff’s constitutional rights and showing Plaintiff is
entitled to relief from each named defendant. See Fed. R. Civ. P. 8(a). Plaintiff also shall
identify a specific constitutional basis for each claim. See id. He is admonished that simply
alleging that a defendant is an employee or supervisor of a state agency is inadequate to state

a claim. Plaintiff must go further and state how the named defendant’s personal participation
violated his constitutional rights. The “denial of a grievance, by itself without any

connection to the violation of constitutional rights alleged by the plaintiff, does not establish

personal participation under § 1983.” Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir.
2009) (citations omitted). The Court only will consider claims “based upon the violation of

a plaintiff’s personal rights, and not the rights of someone else.” Archuleta v. McShan, 897

F.2d 495, 497 (10th Cir. 1990).
       The Tenth Circuit has explained that when a § 1983 plaintiff includes a “government

agency and a number of government actors sued in their individual capacities,” then “it is
particularly important . . . that the complaint make clear exactly who is alleged to have done
what to whom, to provide each individual with fair notice as to the basis of the claims against

him or her, as distinguished from collective allegations against the state.” Robbins v.
Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (emphasis in original). When a plaintiff
instead uses “either the collective term ‘Defendants’ or a list of defendants named

individually but with no distinction as to what acts are attributable to whom, it is impossible
for any of these individuals to ascertain what particular unconstitutional acts they are alleged


                                               6
  6:20-cv-00195-RAW-SPS Document 5 Filed in ED/OK on 07/01/20 Page 7 of 8



to have committed.” Id. at 1250 (citation omitted).
       The amended complaint must include all claims and supporting material to be

considered by the Court. See Local Civil Rule 9.2(c). It must be complete in itself, including
exhibits, and may not reference or attempt to incorporate material from the original complaint

or exhibits. Id. An amended complaint supersedes the original complaint and renders the
original complaint of no legal effect. See Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir.
1991); Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir. 1990). See also Local Civil
Rule 9.2(c). Pursuant to Local Civil Rule 5.2(a), the amended complaint must be clearly

legible, and only one side of the paper may be used. The amended complaint may not

include defendants or claims that have been dismissed by this Opinion and Order. The

Court Clerk is directed to send Plaintiff a form for filing an amended complaint. Plaintiff
is granted twenty-one (21) days to file his amended complaint.

       ACCORDINGLY,

       1.     Defendants Wagoner County Jail and Wagoner County Sheriff’s Department
              are DISMISSED from this action.

       2.     Plaintiff’s claim concerning the search related to his arrest is DISMISSED.

       3.     Plaintiff’s requests for a meeting with an FBI agent and for the filing of

charges              are DENIED.
       4.     Plaintiff is directed to file within twenty-one (21) days an amended complaint
              on the Court’s form as directed in this Order.

       5.     The Court Clerk is directed to send Plaintiff a copy of the form for filing an
              amended civil rights complaint in this Court.
       6.     Failure to comply with this Order will result in dismissal of this action without

              further notice.

                                              7
6:20-cv-00195-RAW-SPS Document 5 Filed in ED/OK on 07/01/20 Page 8 of 8



   IT IS SO ORDERED this 1st day of July 2020.




                                    8
